Citation Nr: 0635742	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the feet, to include the toes.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

4.  Entitlement to an initial compensable disability rating 
for residual scars of both forearms, the scalp, and the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) "Tiger Team" in 
Cleveland, Ohio.  Thereafter, the claims file was returned to 
the veteran's local regional office in Los Angeles, 
California.  Jurisdiction is currently with the regional 
office in San Diego, California.

The Board defers adjudication of the issue of service 
connection for residuals of cold injuries of the feet, to 
include the toes, until completion of development of the 
remanded issue of service connection for diabetes mellitus.  
As a February 2004 medical opinion provides evidence of a 
link between the current condition of the veteran's feet and 
his diabetes mellitus, the issues of service connection for a 
disability of the veteran's feet and for diabetes mellitus 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

In an August 2006 letter, the veteran withdrew a request from 
2005 for a hearing before the Board.  In a letter received in 
September 2006 from the veteran's representative, the veteran 
waived initial consideration by the RO of any evidence 
submitted since the April 2004 supplemental statement of the 
case.

The issues of entitlement to a compensable initial disability 
rating for scars of both forearms, the scalp, and the back, 
and for diabetes mellitus are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Right ear hearing loss is manifested, at most, by an average 
pure tone threshold of 55 decibels with speech discrimination 
of 86 percent (Level II); left ear hearing loss is 
manifested, at most, by an average pure tone threshold of 
62.5 decibels with speech discrimination of 90 percent (Level 
III).  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2001.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in December 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  An additional VCAA letter was sent to 
the veteran in April 2005.  

Although notice with regard to assignment of disability 
ratings and effective dates did not precede the initial 
adjudication, no prejudice to the veteran can result in this 
case.  38 U.S.C.A. § 5103(a) notice is no longer required for 
the claim involving a compensable disability rating for 
bilateral hearing loss because the claim stems from the 
initial grant of service connection, an effective date and 
disability rating have been assigned and his claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The Court has stated that once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional § 5103(a) notice.  Id. at 493.

Service medical records are associated with the claims file.  
VA and non-VA medical records and reports have been obtained.  
The veteran was afforded appropriate VA examinations in 
November 2002 and February 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

This claim for a compensable disability rating for bilateral 
hearing loss originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to this disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for bilateral hearing loss was granted in 
December 2002.  A noncompensable disability rating was 
assigned under 38 C.F.R. § 4.85 Diagnostic Code 6100, 
effective from May 2001.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  

Audiology testing was conducted in November 2002.  This 
examination showed puretone thresholds measured in the right 
ear at 1000, 2000, 3000, and 4000 Hertz of 5, 5, 50, and 75 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 5, 5, 65, 
and 85 decibels, respectively.  Puretone threshold average, 
over the specified four frequencies, was 34 decibels for the 
right ear and 40 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  

Also of record is a report of a VA audiological evaluation 
dated in October 2003.  This report contains two sets of 
examination results.  One set of the results is annotated 
"following reinstruction".  The first set of results showed 
puretone thresholds measured in the right ear at 1000, 2000, 
3000, and 4000 Hertz of 40, 60, 60, and 90 decibels, 
respectively.  Pure tone thresholds measured in the left ear, 
from the first set of results, at 1000, 2000, 3000, and 4000 
Hertz were 55, 55, 75, and 95 decibels, respectively.  
Puretone threshold average for the, over the specified four 
frequencies, was 62.5 decibels for the right ear and 70 
decibels for the left ear.  In the second set of results , 
following the notation of "following reinstruction", 
puretone thresholds measured in the right ear at 1000, 2000, 
3000, and 4000 Hertz  were 25, 25, 45, and 90 decibels, 
respectively.  Pure tone thresholds measured in the left ear, 
from the second set of results, at 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 70, and 95 decibels, respectively.  
Puretone threshold average, over the specified four 
frequencies, for the second set of results, was 46.25 
decibels for the right ear and 55 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

The veteran again underwent VA audiology testing in February 
2004.  This examination showed pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 40, 65, 
and 85 decibels, respectively.  Pure tone thresholds measured 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 
50, 70, and 90 decibels, respectively.  Puretone threshold 
average, over the specified four frequencies, was 55 decibels 
for the right ear and 62.5 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 90 percent in the left ear.  

Thus the most severe hearing loss was reliably demonstrated 
at the February 2004 VA examination.  These values result in 
assignment of Roman numeral II to the right ear and Roman 
numeral III to the left ear, for purposes of determining 
evaluation of hearing impairment.  38 C.F.R. § 4.85.  A 
noncompensable rating is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row III with column II.  

As noted above, the October 2003 audiometric results contain 
two sets of results with different values.  The Board finds 
that the second set of results, which followed the notation 
"after reinstruction" are more probative of the veteran's 
hearing acuity at that time, as the plain meaning of the 
notation is that the veteran was either improperly instructed 
or did not properly understand the instructions, prior to the 
first set of results.  Furthermore, results from audiological 
tests before and after this date, in November 2002 and 
February 2004, did not show the veteran to have a compensable 
hearing loss.  

As the veteran's service connected bilateral hearing loss 
does not meet the criteria for a compensable rating, his 
disability is appropriately rated as noncompensable, and an 
increased rating is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In an Authorization for Release of Information signed in 
August 2001, the veteran indicated that he had been treated 
at the Jerry L. Pettis Memorial VA Medical Center (VAMC) in 
Loma Linda, California over the past 20 years.  A VA Form 21-
526, received by the RO in March 2002, indicates that the 
veteran was treated at the Hines VAMC in Chicago Illinois in 
November of 1954 and at the VAMC at Loma Linda in 1980.  A 
list of appointments for the veteran, received in April 2003, 
shows that the veteran had VA appointments as early as July 
1987.  Review of the claims file reveals no VA records 
earlier than January 1998 and no indication that earlier 
files are not available.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159. (2005).  On remand, 
the records should be obtained, if they are not obtainable, a 
negative response should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
C.F.R. § 3.159(b), that includes notice 
regarding the assignment of disability 
ratings and effective dates, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Make arrangements to obtain the 
veteran's VA treatment records from the 
Jerry L. Pettis Memorial VAMC in Loma 
Linda, California from 1980 to 1998 and 
from the Hines VAMC in Chicago, Illinois 
from 1954.  If the records are not 
available, a negative response should be 
associated with the claims file.  

3.  Schedule the veteran for a VA skin 
examination.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

The examiner should describe in detail the 
scars of the veteran's scalp, forearms and 
back, including size and location of each 
scar and whether the area or areas of the 
scars are 144 square inches (929 square 
centimeters) or greater.  Photographs of 
the affected areas must be included with 
the examination report.

The examiner should note whether there is 
any tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scar(s) is unstable, 
poorly nourished, superficial, deep, or 
causes any limitation of function.

4.  Finally, readjudicate the claims of 
entitlement to a compensable initial 
disability rating for scars of both 
forearms, the scalp, and the back, and 
entitlement to service connection for 
diabetes mellitus and residuals of cold 
injuries to the feet, to include the toes.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO must document its 
consideration of the old and revised 
criteria for rating disabilities of the 
skin.  See 67 Fed. Reg. 45,590-45,599 
(July 31, 2002) and 67 Fed. Reg. 48784-
48787 (July 26, 2002).  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


